Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a linkage to the door through a connecting link and through the hold-close assembly" in line 11.  It is unclear if the connecting link is part of the linkage or if the linkage and the connecting link are separate structures.
Claim 2 recites the limitation "wherein the hold-close assembly includes at least one substantially rigid element comprising the linkage" in lines 1-2. It is unclear whether the hold-close assembly linkage is the same linkage of the remote interface structure of claim 1.

Claim 8 recites the limitation "near to" in line 1. It is unclear whether the Applicant intends the rib to extend near or to the remote interface structure. 
Claim 18 recites the limitation "the rib forming a lift lever grip including a rear of the rib usable to forcibly rotate the lift lever" in lines 15-16. This limitation is confusing and it is unclear if the lift lever grip is on the rear of the rib, and whether the rear of the rib or the lift lever grip forcibly rotates the lift lever.
Claim 19 is rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rich et al. (U.S. Patent No. 7,370,451, as cited by Applicant).
For claim 1, Rich et al. disclose an animal trap (as discussed in the abstract) comprising: 
a cage (Fig. 1: 10) including a top (40), sides (14, 16), a front door (58), a rear (22), and a bottom (12) to form an enclosure for an animal (as shown in Fig. 1), the top including a ceiling facing an interior of the enclosure and a roof facing an exterior of the enclosure (as shown in Fig. 1);

a hold-close assembly (Fig. 8: 110, 112, 34) connecting the ceiling to the door to selectively lock the door in the lowered position (as discussed in Col. 8, lines 8-20), the hold-close assembly movable to release the door from a locked condition and further movable to bias and raise the door (as discussed in Col. 7, lines 33-39); and
a remote interface structure (Figs 1-10: 134, 150) having a linkage to the door through a connecting link (138) and through the hold-close assembly (110, 112, 34), the link (138) extending rearward from the hold close assembly (110, 112, 34) to the remote interface structure (134), the remote interface structure forcibly movable horizontally adjacent to the roof between a first position and a second position wherein horizontal motion of the remote interface structure causes the door to rise from the lowered position to the raised position (as discussed in Col. 7, lines 44-53).
	For claim 2, Rich et al. disclose the animal trap of claim 1, wherein the hold-close assembly (Fig. 8: 110, 112, 34) includes at least one substantially rigid element (wire yoke 110) comprising the linkage, and the element operates in compression to selectively secure the door closed (as discussed in Col. 8, lines 12-17: “downwardly biased yoke 112 through the urging of torsion spring 126”), and the element operates in tension to open the door (as discussed in Col. 8, lines 28-34: “the grip 134 tensions the 
For claim 3, Rich et al. disclose the animal trap of claim 2, wherein the hold-close assembly (Fig. 8: 110, 112, 34) includes a first element (34), and the at least one rigid element is a second element (wire yoke 110), and the first element being a lift lever (as discussed in Col. 8, lines 28-34: “the grip 134 tensions the actuating cable 34 which causes the locking yoke 110 to be lifted in an upward direction”) and the second element being a lower link (as shown in Figs. 1-3 and 8: the yoke 110 as being attached below the top 40, thus considered a lower link).
For claim 8, Rich et al. disclose the animal trap of claim 1, wherein a rib (Fig. 1: 115) extends upward from the roof (40) near to (where the flange is adjacent to) the remote interface structure (Figs 1-10: 134, 150), and the remote interface structure forcibly movable by fingers of a single hand squeezing about the remote interface and the rib to draw the remote interface structure toward the rib (as discussed in Col. 7, lines 24-33).
For claim 9, Rich et al. disclose an animal trap (as discussed in the abstract) comprising: 
a cage (Fig. 1: 10) including a top (40), sides (14, 16), a front opening (as shown in Fig. 1 at arrow 70), a front door (58), a rear (22), and a bottom (12) to form an enclosure for an animal (as shown in Fig. 1), the top including a ceiling facing an interior of the enclosure and a roof facing an exterior of the enclosure (as shown in Fig. 1);
the front door (58) pivotally attached to the cage at a door pivot location (Fig. 2: 86, 88) including a raised set position (as discussed in Col. 7, lines 49-51) and a 
a hold-close assembly (Fig. 8: 110, 112) pivotally attached to the cage at a location (Fig. 2: 116, 118) spaced from the door pivot location, the hold-close assembly connected to the door to selectively lock the door in the lowered position (as discussed in Col. 8, lines 8-20), the hold-close assembly movable to release the door from a locked condition (as discussed in Col. 7, lines 33-39); and
a remote interface structure (Figs 1-10: 134, 150, 170) outside of the enclosure positioned rearward of the front opening (as shown in Fig. 1), a connecting link (34) extending between the hold-close assembly (110, 112) and the remote interface structure (Figs 1-10: 134, 150, 170), the remote interface structure movable laterally to cause the connecting link to also move laterally, the respective lateral motions converted at the hold-close assembly to a vertical motion of the hold-close assembly to cause the hold-close assembly to lift the door toward the raised position (as discussed in Col. 7, lines 44-53).
For claim 10, Rich et al. disclose the animal trap of claim 9, wherein the hold-close assembly (Fig. 8: 110, 112) includes a lift lever (as discussed in Col. 8, lines 28-34: “the grip 134 tensions the actuating cable 34 which causes the locking yoke 110 to be lifted in an upward direction”) and a lower link (as shown in Figs. 1-3 and 8: 106), the lift lever is connected to the lower link (as shown in Fig. 8), and the lower link is 
For claim 11, Rich et al. disclose the animal trap of claim 9, wherein the remote interface structure (Figs 1-10: 134, 150, 170) comprises a tab (134), forcible motion of the tab causes the door to rise to the raised set position, and the tab moves atop and adjacent the roof as it is so forcibly moved (as discussed in Col. 7, line 24-33).
For claim 12, Rich et al. disclose the animal trap of claim 11, wherein the tab (134) is centrally positioned (Fig. 7: where 134 is central to 138 and top 40) near to a carry handle (138) of the trap.
For claim 13, Rich et al. disclose the animal trap of claim 12, wherein the tab (134) is positioned between the cage front opening (Fig. 1: near arrow 70) and the carry handle (Fig. 1: 138).
For claim 14, Rich et al. disclose the animal trap of claim 12, wherein the tab (134) is atop and proximate a top plate (where the top 40 defines a top plate 40).
For claim 15, Rich et al. disclose the animal trap of claim 13, wherein a rib (Fig. 1: 115) extends upward from the top plate (40) and the tab (134) is forcibly movable by fingers of a single hand squeezing about tab and the rib to draw the tab toward the rib (as discussed in Col. 7, lines 24-33).

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Comstock (U.S. 2009/0094882); Chui (U.S. 8,646,204); and Weber (DE 19639652 A1) show animal traps including pivoting doors with tensioning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643